Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía, a la cual se une el Juez Asociado Señor Fuster Berlingeri.
“El fenómeno psicoanalítico del problema de estimar credibilidad entre el testigo y el juez puede medirse desde distintas perspectivas. Para algunos magistrados es probable que la primera impresión o el primer testigo sea determinante. Sin embargo, no es posible generalizar y concluir que evaluado el proceso integralmente, los jueces, mediante análisis sereno y criterio comparativo no puedan desprenderse de esa impresión original y entonces proceder a dirimir certeramente el alcance y veracidad de ese testigo a la luz de otros testimonios y demás prueba ... de las vi-vencias aisladas individuales no nos es posible derivar ra-zonablemente generalizaciones fundadas. Ni la ciencia de la psicología como tampoco las normas jurídicas apoyan esa tesis. No tenemos base para sostener la restrictiva vi-sión de que la validez y corrección de dirimir credibilidad dependa exclusivamente del factor tiempo, de la memoria del juzgador o de su primera impresión vis á vis la *901segunda. La psicogenética de juzgar es algo más complejo.” Pueblo v. Rivera Tirado, 117 D.P.R. 419, 443-445 (1986).
Estos pronunciamientos nos impiden suscribir el análi-sis en torno a la alegada violación a juicio justo e imparcial por haberse ventilado el proceso ante un juez que había intervenido en un incidente anterior al juicio en su fondo. Nos explicamos.
HH
La decisión de hoy tiene el efecto negativo de inhibir automáticamente a todo juez ante cuya presencia se haya desfilado prueba testifical en incidentes para desestimar bajo la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y como corolario, para suprimir evidencia según la Regla 234 del mismo cuerpo, 34 L.P.R.A. Ap. II.
El fundamento decisorio mayoritario está fundamen-tado en la hipótesis de que el contacto previo con la prueba deja impresiones imborrables en la mente del juez. Opi-nión mayoritaria, págs. 896-897. A su vez se nos dice que esas “impresiones imborrables en la mente del juez” se con-figuran en los incidentes en que “participa activamente en dicha etapa, examinando personalmente a los testigos, ya por razón de que dichos testigos son interrogados y contra-interrogados, de manera enérgica o fogosa por los abogados y fiscales, en la presencia del juez”. (Enfasis suplido.) Id.
Lo primero que observamos es que se trata de un crite-rio intangible, de naturaleza subjetiva, muy escurridizo y de compleja apreciación. Lo segundo, no es difícil anticipar que el mismo será utilizado e invocado para, caprichosa y rutinariamente, descualificar a jueces sólo por razón de la “enérgica o fogosa” postulación de los abogados y fiscales. ¿No es esa la práctica forense común en el ámbito penal? Y lo tercero, la diferencia en los seres humanos no permite validar el razonamiento de “impresiones imborrables” en la mente de un juez, en virtud de oir unos testigos, vis-á-vis *902declaraciones juradas o informes escritos. A fin de cuentas, para generar “impresiones descualificantes”, en algunas personas, lo escrito puede tener el mismo o mayor impacto; como dice el refrán popular: “la palabra oral vuela, la es-crita permanece.”
HH h — i
Nos adherimos, pues, a los pronunciamientos de In re Marín Báez, 81 D.P.R. 274, 287 (1959), seguido en Pueblo v. Quiles, 83 D.P.R. 63 (1961); Pueblo v. Flores Valentín, 88 D.P.R. 913, 914 (1963); Pueblo v. Pacheco, 83 D.P.R. 285 (1961); Pueblo v. Martés Olán, 103 D.P.R. 351 (1975), y Pueblo v. Dones Arroyo, 106 D.P.R. 303, 317 (1977), a los efectos de que, salvo circunstancias de comprobado perjui-cio específico, no hay impedimento para que un mismo juez ventile un incidente previo y a su vez, posteriormente, pre-sida el juicio en su fondo.
De gran contemporaneidad es la cita vertida en Pueblo v. Pacheco, supra, págs. 289-290 del caso de Craven v. United States, 22 F.2d 605 (1927), cert. denegado, 276 U.S. 627 (1928):
“A lo sumo, pues, el affidávit imputa un ‘prejuicio’ fundado en la evidencia producida en corte abierta durante el primer juicio y en nada más resolvemos que tal ‘prejuicio’ (si es que ha de considerarse éste un término apropiado para referirse .a un es-tado mental bien formado, 255 U.S. 42, 41 S. Ct. 236, 65 L. Ed. 481) no es personal; es judicial. Lo ‘personal’ contrasta con lo judicial; caracteriza una actitud de origen extrajudicial, que se produce non coramjudice. El término ‘personal’ caracteriza cla-ramente el prejuicio que se ha de evitar. Es la palabra signifi-cativa contenida en el estatuto. Es deber de un juez que me-rezca ese nombre, derivar sus pinitos de vista de la evidencia. El estatuto nunca contempló inhabilitar a nuestros tribunales mediante la descalificación de un juez, sobre la base única de un prejuicio (o estado mental, 255 U.S. 42, 41 S.Ct. 236, 65 L.Ed. 481) contra violadores de la ley, civil o penal, derivada de evidencia presentada en el curso de procedimientos judiciales en que dicho juez ha entendido. Cualquiera otra interpretación *903convertiría el estatuto en- un escollo intolerable a una eficiente administración de los procedimientos judiciales, los cuales de por sí no son hoy día muy rápidos o efectivos.
A base de la teoría ahora levantada, ningún juez estaría ca-lificado para juzgar dos veces un mismo caso. No importa que el segundo juicio sea el resultado de no llegar a un acuerdo el jurado, por razones de incompetencia o aim de corrupción, o porque el juez que entendió en el caso declare con lugar una moción de nuevo juicio, o porque un tribunal de apelación sos-tenga un señalamiento de error. Si, como resultado del primer juicio, el juez adquiere un prejuicio o estado mental a favor o en contra de cualquiera de las partes, como desde luego ha de ocu-rrir, queda descalificado.
Si, como aconteció en muchos de los casos reportados, se per-mitiese que este estatuto fuera usado por abogados excesiva-mente celosos, que empequeñecieren su deber profesional hacia el bienestar público y hacia el tribunal en su calidad de protector del derecho público, como un método para lograr una de-mora (U.S. v. Fricke [D.C.] 261 F. 541), y en muchos casos un nuevo juicio ante un juez que deberá acercarse, de novo, a pro-blemas previamente considerados por otro juez (Ex parte Am. Steel Barrel Co., 230 U.S. 35, 44, 33 S.Ct. 1007, 57 L.Ed. 1379) el estatuto habría de proveer inmunidad contra ataque única-mente a aquellos peleles amorfos que fueron condenados por el juez McReynolds por ser depositarios impropios del poder judicial (255 U.S. 43, 41 S.Ct. 236, 65 L.Ed. 481). Solamente los tímidos y los incompetentes, si es que los hay ahora o ha de haberlos en el futuro en la judicatura federal, estarían exentos de ser atacados bajo este estatuto.” (Enfasis suplido.) Véase Withrow v. Larkin, 421 U.S. 35, 57 (1975).(1)
Los motivos de prejuicio, opinión formada o prejuzga-miento visualizados en la Regla 76 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, de ordinario, no cubren la situa-ción de decretos anteriores contra un acusado en procedimientos criminales. Maret v. United States, 332 F. Supp. 324 (D. Miss. 1971). Tienen que ser de naturaleza personal o demostrarse satisfactoriamente una conducta *904que sugiera, de hecho, que existe cierta fricción u hostilidad entre el juez y el litigante. Véanse: United States v. Carmichael, 726 F.2d 158, 160 (4to Cir. 1984); Blizard v. Fielding, 454 F. Supp. 318 (D. Mass. 1978), confirmado en Blizard v. Frechette, 601 F.2d 1217 (1979).
Debe hacerse una distinción entre una determinación judicial derivada de la prueba y de los procedimientos extensos ante una corte, y la determinación que no está fundamentada en hechos producidos en corte, sino en actitudes e ideas que se originan en fuentes externas al recinto judicial. No es suficiente para descualificar a un juez demostrar que hubo prejuicio o apasionamiento en unas expresiones de derecho hechas previa-mente por él, en una decisión anterior contraria al litigante o en resoluciones adversas durante el litigio. (Traducción nuestra y citas omitidas). Maret v. United States, supra, pág. 325.
De gran importancia es United States v. Winston, 613 F.2d 221, 223 (9no Cir. 1980), que expone la doctrina si-guiente:
La See. 455 (b)(1) [equivalente al inciso (f) de nuestra Regla 76] por otro lado puede requerir la descualificación de un juez en situaciones en que éste tenga conocimiento de hechos del caso antes del juicio, independientemente de cualquier posible prejui-cio o parcialidad. Sin embargo, en tales casos la descualifica-ción procede cuando la información se deriva de una fuente extrajudicial. El conocimiento obtenido en el transcurso de una participación anterior en el mismo caso no requiere que el juez se descualifique a sí mismo. United States v. Grinnell, 384 U.S. 563, 583, 86 S.Ct. 1698, 1710, 16 L.Ed.2d 778 (1966); United States v. Carignan, 600 F.2d 762, 763 (9no Cir. 1979); United States v. Azhocar, 581 F.2d 735, 739 (9no Cir. 1978), cert. denegado, 440 U.S. 907, 99 S.Ct. 1213, 59 L.Ed.2d 454 (1979); In re Webster, 382 F.2d 79, 84 (9no Cir. 1967); Lyons v. United States, 325 F.2d 370, 376 (9no Cir. 1963), cert. denegado, 377 U.S. 969, 84 S.Ct. 1650, 12 L.Ed.2d 738 (1964). (Traducción nuestra.)
hH h-I ( — I
Las decisiones de Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985); Pueblo v. Toro Goyco, 84 D.P.R. 492 (1962), y Pueblo v. Miranda Marchand, 117 D.P.R. 303 *905(1986), no avalan la tesis xnayoritaria de que el contacto oral previo, automática e indefectiblemente exige la desca-lificación ulterior del juez. Esos casos son claramente distinguibles. Pueblo v. Toro Goyco, supra, al igual que Martínez Torres v. Amaro Pérez, supra, versan sobre trá-mites —de ordinario ex-parte— de determinación de causa probable: uno para acusar de un delito y el otro para revo-car sumariamente una sentencia suspendida a un convicto. A su vez, Pueblo v. Miranda Marchand, supra, gira en torno al inexplicable contacto con la prueba —reunión en-tre el perjudicado y el juez en cámara— antes de ventilarse el proceso. Esa reunión, no sólo fue también ex parte, sino por sus efectos, susceptible de caracterizarse como extrajudicial.
Para terminar, debemos recordar a F. Gorphe, Las reso-luciones judiciales: estudio psicológico y forense, Buenos Aires, Eds. Jurídicas Europa-América, 1953, págs. 97-98:
La comprobación judicial no es verdadera observación científica de los fenómenos, de la cual decía Claude Bernard: “El observa-dor debe ser el fotógrafo de fenómenos ... Su espíritu debe ser pasivo, es decir, callarse; escucha a la naturaleza y escribe a su dictado”. Aquí, la idea no cesa de obrar, incluso durante la com-probación, que permite comprender los hechos a medida que se presentan, y seleccionarlos, para solo dedicarse a los que pre-senten interés en la causa o, por lo menos, para ponerlos de relieve: la observación continúa mezclada con apreciación.
En primer lugar es una apreciación provisional, que se pre-cisa y robustece, o se rectifica, a medida que se progresa en la reconstrucción de los hechos. El desarrollo de la apreciación, para conservarse positivo, debe seguir el de las comprobaciones. Tengamos cuidado con no olvidar que toda opinión que les precede no puede tener valor más que de hipóte-sis previa. La frase de Bertillon: “Sólo se ve aquello que se mira, y sólo se mira lo que se tiene en el espíritu”, constituye una verdad para los testigos, no un método para los jueces. El juez no espera el cierre del debate para intentar formarse una opinión, pero no debe formular su opinión sino al final', y, si es preciso, tras haber modificado varias veces su manera de enfo-car la situación. Su concepción provisional del asunto, la deno-mina con razón una primera impresión: está formada de intui-ción y de sentimiento de derecho tanto como de comprobación.
*906“Si el juez capaz (tüchtige) —explica el magistrado Zacha-RiAS— recoge los hechos de la causa escuchando, interrogando y averiguando, la experiencia de la vida, la formación intelectual y el saber jurídico funcionan en él con indisoluble unidad. Por acción de tales factores, se forma en seguida en su espíritu, natural y necesariamente, una impresión sobre el estado de derecho. Una de las partes parece tener para él razón en un punto; la otra en otro distinto”. Esa impresión o ese sentimiento del derecho (Rechtsempfinden, Rechtsgefühl), que surge del con-tacto con los hechos de autos, antes de la aplicación consciente del derecho, expresa la reacción del juez ante tales hechos, por efecto de su mentalidad profesional y jurídica, de su experien-cia y de sus ideas. Puede decirse acertadamente, con Zacharias, que se trata de un juicio sumario, formado por medio de un vistazo sobre el conjunto de la causa; pero hay que detallar que se trata de un juicio de valor puramente elemental y provisional. (Enfasis suplido y en el original, y escolios omitidos.)
En resumen, discrepamos de la conclusión de que el pro-ceso judicial —y todos los incidentes correlativos— genera-dos por mociones de diversa índole, que implican conoci-miento o contacto previo con prueba oral, generan “impresiones imborrables” e inhabilitan automáticamente a un juez para presidir imparcialmente el proceso.

 En las jurisdicciones federal y estatal rige la doctrina de que la intervención y el conocimiento adquirido de la evidencia durante el procesamiento, no impide su ulterior participación en la vista en sus méritos. 13A Wright, Miller and Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters (Federal Question Jurisdiction —Diversity Jurisdiction) Sec. 3542 et seq. (2da ed. 1984).